Citation Nr: 1213552	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  08-17 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected chronic left hip strain.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected chronic right hip strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January to November 2002.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

Because the Veteran's service-connected bilateral hip disability was characterized as a chronic bilateral hip strain during her August 2011 VA examination, the Board has accordingly recharacterized the Veteran's service-connected disabilities on the cover page of this decision.


FINDING OF FACT

Throughout the applicable appeal period, the Veteran's range of bilateral hip motion has been routinely described as normal, and the Veteran has not demonstrated bilateral hip flexion less than 120 degrees, bilateral hip extension limited to 5 degrees, a limitation of abduction with motion lost beyond 10 degrees, nor evidence of a flail hip joint, hip ankylosis, or malunion of either femur.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable initial rating for a chronic left hip strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5250-55 (2011).

2.  The criteria for the assignment of a compensable initial rating for a chronic right hip strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5250-55 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

In the instant case, the Veteran's claim for a higher rating for his service-connected bilateral hip disability arises from her disagreement with the initial evaluations assigned following the grant of service connection.  Courts have held that in these circumstances, once notice has been satisfied in conjunction with the grant of service connection, additional notice is not required under 38 U.S.C.A. § 5103.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's duty to notify with regard to the Veteran's bilateral hip disorder service connection claim was satisfied by letters issued in March 2004 and June 2006; therefore, the appeal may be adjudicated without remand for further notification.

The Board also finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided on appeal has been obtained, including the Veteran's private treatment records.  The Veteran was also offered an opportunity to testify at a hearing before the Board, but she declined.  In order to assess the current severity of the Veteran's service-connected disability, the Veteran was provided with two appropriate VA examinations.  The Board finds that these examinations are adequate for rating purposes, as they reflect consideration of the Veteran's reported symptomatology contain findings relevant to the rating criteria.  Moreover, neither the Veteran nor her representative have argued that the examinations are deficient nor reported that her hip disorders have increased in severity since they were last assessed for VA purposes in August 2011.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

Increased Rating Claim

The Veteran is seeking initial increased ratings for her service-connected bilateral hip disabilities, which have each been assigned a 10 percent disability evaluation.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's bilateral hip disabilities have been evaluated pursuant to Diagnostic Code 5255, which outlines the rating criteria for an impairment of the femur.  The Veteran's current 10 percent evaluation is assigned based on evidence of malunion of the femur resulting in slight knee or hip disability.  The next higher rating of 20 percent is assigned when the femur malunion results in a moderate knee or hip disability, and a 30 percent rating is assigned when the femur malunion results in a marked knee or hip disability.  38 C.F.R. § 4.71a, Diagnostic Code 5255 (2011).

Other potentially relevant rating criteria include Diagnostic Code 5250, which assigns 60, 70, and 90 percent disability ratings based on evidence of varying degrees of hip ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5250 (2011).  The sole evaluation available under Diagnostic Code 5251, which outlines the rating criteria for limitation of thigh extension, assigns a 10 percent rating when extension is limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251 (2011).  Diagnostic Code 5252 governs disability ratings based on limitation of thigh flexion, assigning a 20 percent rating when flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2011).  Diagnostic Code 5253 assigns 10 percent ratings based on evidence of a thigh impairment resulting in either a limitation of rotation preventing a toe-out of more than 15 degrees or a limitation of adduction preventing a veteran from crossing his or her legs.  A 20 percent rating is assigned when a thigh impairment results in a limitation of abduction with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5253 (2011).  Diagnostic Code 5254 provides for the assignment of an 80 percent disability rating based on evidence of a flail hip joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5254 (2011).    

Full range of hip motion is defined as flexion from 0 to 125 degrees and abduction from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2011).

The relevant evidence of record includes the Veteran's statements, service treatment records, private treatment records, and VA examination reports.

The Veteran's service treatment records from her period of active service reflect that she developed bilateral hip pain/tendonitis and a left femoral stress fracture during active service and was evaluated by the Medical Evaluation Board in July 2002 as a result.  The corresponding report reflects the Veteran's report of experiencing daily bilateral hip pain that increases with prolonged sitting or walking.  On physical examination, the Veteran demonstrated full range of hip motion, with forward flexion to 130 degrees, abduction to 45 degrees, internal rotation to 30 degrees, and external rotation to 60 degrees.  The Veteran reported experiencing pain on all ranges of motions.  The Medical Evaluation Board recommended that the Veteran be discharged from service, given her propensity to develop stress fractures as the result of military physical training.  The Veteran's discharge was effective in November 2002, and that same month the Veteran filed the bilateral hip disability service connection claim from which the instant increased rating claims stem.  

A January 2003 private treatment record reflects the Veteran's report of experiencing ongoing hip and thigh pain.  The treating physician referred the Veteran for physical therapy.  A February 2003 private physical therapy assessment reflects the Veteran's report of experiencing bilateral hip pain when engaging in physical activities, such as running, jogging, or playing sports.  On physical examination, the Veteran was noted to have a normal stance, right hip range of flexion to 128 degrees, left hip range of flexion to 133 degrees, right hip internal rotation to 24 degrees, left hip rotation to 28 degrees, bilateral hip external rotation to 45 degrees, and bilateral hip extension within normal limits.

The Veteran was afforded a VA joints examination in March 2004, which included an assessment of her bilateral hip disability.  During the examination, the Veteran reported experiencing hip, thigh, and knee pain after prolonged walking or lifting more than 20 pounds.  She reported experiencing flare-ups of her hip pain after walking for more than two hours, and she reported that her post-service position as a car salesperson required extensive walking and therefore became too difficult; as a result, she changed positions and began working in an insurance sales position in which she could remain seated.  On physical examination, the Veteran demonstrated a normal gait and 125 degrees of bilateral hip flexion, 40 degrees of bilateral hip abduction, 50 degrees of bilateral external rotation, and 35 degrees of internal rotation.  The Veteran also demonstrated 25 degrees of right hip extension (with no findings of left hip extension noted), 5 degrees of right hip adduction, and 20 degrees of left hip adduction.  The examiner characterized this range of motion as normal and noted that the Veteran had no additional limitation of range of motion or joint function from lack of endurance following repetitive use.  The examiner further noted that the Veteran had no tenderness to palpation of either hip, and therefore no evidence of hip tendinitis.  X-rays of the Veteran's hips and femurs were interpreted to reveal normal results, and the examiner diagnosed resolved stress fractures of the bilateral femurs.

A September 2004 private treatment record reflects the Veteran's report of experiencing bilateral hip pain.  There was normal range of hip motion.  An October 2004 magnetic resonance imaging (MRI) study of the Veteran's pelvis revealed no abnormalities.  A November 2004 private treatment record also notes the Veteran to have normal range of bilateral hip motion.  An August 2005 private treatment record reflects that although the Veteran demonstrated full range of hip motion, she reported tenderness in her bilateral trochanteric areas.  Accordingly, the treating physician diagnosed the Veteran with hip pain due to trochanteric bursitis.  A September 2005 private treatment record reflects similar findings.

In August 2011, the Veteran underwent a second VA examination to assess the severity of her service-connected bilateral hip disabilities.  During the examination, the Veteran reported experiencing ongoing bilateral hip pain since her last VA examination in 2004 but denied experiencing any flare-ups of her hip disabilities.  On physical examination, the Veteran demonstrated bilateral hip flexion to 120 degrees, and bilateral hip extension of greater than 5 degrees, with no objective evidence of painful motion on range of motion testing.  Additionally, the examiner noted that there was no evidence of abduction lost beyond 10 degrees, adduction limited preventing the Veteran from crossing his legs, or rotation limited preventing the Veteran from toeing out more than 15 degrees.  The examiner noted that these findings were unaffected after repetitive range of motion testing, with no additional limitation of motion noted.  However, the examiner did state that the Veteran had some functional loss of her bilateral hips due to pain on movement.  The Veteran demonstrated normal muscular strength on hip flexion, abduction, and extension.  The examiner stated that there was no evidence of hip joint ankylosis, malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  Imaging studies of the Veteran's bilateral hips failed to reflect any evidence of arthritic changes, and the examiner diagnosed the Veteran with a chronic bilateral hip strain.

After reviewing the evidence of record, the Board finds that the Veteran's current disability picture is adequately represented by her current 10 percent disability ratings.  The Veteran has essentially demonstrated what has been characterized as normal range of hip motion, and the range of motion findings of record fail to reflect that the Veteran's flexion has been limited to 20 degrees, her extension limited to 5 degrees, or her abduction so limited as to have loss of motion beyond 10 degrees.  Accordingly, an increased rating pursuant to Diagnostic Codes 5251, 5252, or 5253 is not warranted.  Moreover, the evidence of record fails to reflect any findings of ankylosis or a hip flail joint, thereby precluding the assignment of increased ratings pursuant to Diagnostic Codes 5250 and 5254.   Furthermore, as the 2011 VA examiner found no evidence of malunion of the Veteran's femur, an increased rating based on evidence of malunion of the femur resulting in a moderate knee or hip disability pursuant to Diagnostic Code 5255 is also not warranted.

The Board has also considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, painful motion is limited motion, only in the specific situation where a claimant demonstrates noncompensable loss of motion and is rated under Diagnostic Code 5003.  Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

In the instant case, the Board acknowledges that the Veteran has consistently reported experiencing pain in her bilateral hip joints, which is exacerbated by prolonged sitting or standing and physical activity such as running, jogging, and playing sports.  Furthermore, the 2011 VA examination noted that the Veteran experienced some functional loss due to pain on movement.  However, pain alone does not provide a basis for awarding an increased rating based on functional loss.  The Board further acknowledges that the Veteran reported experiencing flare-ups of her hip disabilities after standing for more than two hours during her 2004 examination.  She characterized her flare-ups as manifested by increased pain, requiring rest and treatment with anti-inflammatory medication.  However, the Board notes that the Veteran recently denied experiencing any flare-ups of her hip disabilities during her 2011 VA examination.  Nevertheless, the Board does not find that the Veteran's flare-ups of her hip disabilities, as reported during the 2004 examination, provide a basis for awarding an increased rating based on functional loss.  The medical evidence of record consistently characterizes the Veteran's bilateral hip range of motion as normal, and the record fails to reflect any current radiological findings of a hip, pelvic, or femur abnormality.  Accordingly, the Board finds that the Veteran's current disability picture, including her reportedly painful hip motion, is adequately contemplated by her currently assigned evaluations.

In so finding, the Board specifically acknowledges its consideration of the lay evidence of record, namely the Veteran's reported hip symptomatology as chronicled in her medical treatment of record.  The Board acknowledges that the Veteran is competent to report her symptomatology and finds the statements credible, as there is no evidence of record to suggest she is other than a credible historian.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required); see also Cromer v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided by a veteran, that had varied over time was not credible).  However, as outlined above, the Board has specifically considered the Veteran's reports of painful hip motion and increased pain on use and finds that the current disability ratings adequately contemplate this reported symptomatology.

Thus, the Veteran's appeal seeking increased initial schedular ratings for her service-connected bilateral hip disability is denied.

The Board has also considered whether a referral for an extraschedular evaluation is warranted with regard to the Veteran's bilateral hip disability increased rating claims.  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); see VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, including pain and resulting functional limitations, and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  Consequently, referral for extraschedular consideration is not warranted.


ORDER

An initial disability rating in excess of 10 percent for service-connected chronic left hip strain is denied.

An initial disability rating in excess of 10 percent for service-connected chronic left hip strain is denied.



____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


